                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

____________________________
UNITED STATES OF AMERICA,   )
                            )
      Plaintiff             )                    CRIMINAL ACTION NO: 17-10243-IT
                            )
    v.                      )
                            )
CHRISTOPHER CONDRON,        )
                            )
     Defendant              )
____________________________)


                   DEFENDANT CHRISTOPHER CONDRON’S
              MOTION FOR LEAVE TO FILE AFFIDAVIT UNDER SEAL


       Now comes Christopher Condron, the defendant in the above-captioned matter,

and moves for leave to file under seal an affidavit in support of his Motion for Leave to

file motions (Document 118.) As reason therefore, the affidavit of counsel contains

private and sensitive information. Defendant moves that the document remain

impounded unless and until a subsequent order by the Court opens the affidavit to

review.

                                                 Respectfully submitted,
                                                 CHRISTOPHER CONDRON,
                                                 By his Attorney,

                                                 _/s/Keren Goldenberg_________
                                                 Keren Goldenberg
                                                 BBO #657629
                                                 19A Alexander Ave.
                                                 Belmont, MA 02478
                                                 (617) 431-2701
                                                 keren@kgdefenselaw.com
